Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-10, 16, and 18-20, in the reply filed on 01/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 11-15, 17, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022. Claim 11 was inadvertently omitted in the restriction set forth 11/22/2021. Claim 11 will be considered for rejoinder once the product claims are allowable. As indicated in the Lack of Unity, use claims are present, and Applicants may wish to consider amending when the response to this office action is made in the future.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10, 16, and 18-20 (product Claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  
The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and

 
In the instant case, the claims are drawn to modified forms of Formula (0), see Claims 1 and 2, or any other claim to this scope, 
or Claim 9 which is drawn to a peptide according to Claim 1, wherein said peptide is an amyloid inhibitory peptide that binds to AB40(42) and/or to islet amyloid polypeptide (IAPP), or wherein said peptide is a peptide that binds to AB40(42) and/or to islet amyloid polypeptide (IAPP), but is not an amyloid inhibitory peptide.

(1) Level of skill and knowledge in the art: 
The level of skill to practice the art of the instantly claimed invention is high with regard to the various divergent skills necessary to practice the claimed invention which are generally not found in a single individual.

(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:
In the instant case, the invention is drawn to modified or unmodified forms of Formula (0) which are an amyloid inhibitory peptide that binds to AB40(42) and/or to islet amyloid polypeptide (IAPP), or 
wherein said peptide is a peptide that binds to AB40(42) and/or to islet amyloid polypeptide (IAPP), but is not an amyloid inhibitory peptide.

(5) Method of making the claimed invention:
Peptide synthesis known in the art.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that Claim(s) 1, 2, and 9 are a broad generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any modified peptide, and or as an agonist or antagonist from Claim 9.
It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.  "MPEP § 2163.

Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond specific compounds disclosed in the examples in the specification that are supposed to support such a large genus.

Peptide
There are numerous example sequences, and those examples appear to demonstrate an essential common core structure that provides the intended function.  While having written description for cyclic peptides identified in the specification, tables, and/or examples, there is insufficient description of a common core sequence in the Markush group, or a common feature among the various species represented in the Markush group that must remain constant to perform the opposite function of Claim 9, or modification to the same of Claim 1 and 2. 
Peptide chemistry toolbox – Transforming natural peptides into peptide therapeutics, Bioorganic & Medicinal Chemistry, Volume 26, Issue 10, 1 June 2018, pages 2759-2765. However, there are no definitions as what these modified forms are and how they can change the activity as Claimed in Claim 9, agonist to antagonist. The Markush of Formula (0) is replete with modifications, as X1-X7 are a collection of unrelated amino acids. Applicants have also modified the Markush with N-methyl modifications, see figure 2 of Erak. Thus, what can come to mind from the reader as to what a modification is for a peptide, the specification does not specify which modification causes the differences in activity as in Claim 9. Thus, the structure/function relationship from Claim 9 is not sufficiently described in the specification. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Conclusion
No claims are allowed. Formula (0) is free of the prior art except for the 112 set forth above. 
MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654